52 F.3d 343
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.DNIC BROKERAGE COMPANY, d/b/a Metrofone Inc. and d/b/aTelular, Inc., Plaintiff-Appellee,v.MORRISON & DEMPSEY COMMUNICATION, INC., Defendant,andArthur L. Serrano, Defendant-Appellant.
No. 94-1513.
United States Court of Appeals, Federal Circuit.
March 24, 1995.
ORDER

1
Upon review of DNIC Brokerage Company et al.'s notice of filing and in accordance with the court's March 1, 1995 order,

IT IS ORDERED THAT:

2
(1) Arthur L. Serrano's appeal is dismissed.


3
(2) Each side shall bear its own costs.